DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
Claims 1-20 are currently pending in this application and are subject to examination herein.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the German Patent Office on 05 February 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statements
The two (2) information disclosure statement (IDS) submitted on 05 March 2019 and 24 June 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 404 (Fig. 4; para. [0077]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50 (Fig. 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” and “20” have been used to designate both first energy store and second energy store and to indicate points on the Specific Energy vs. Specific Power chart depicted in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9 and 11-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. Pub. No. 2017/0203850 to Wang et al. (“Wang”).
Regarding claim 1, Wang discloses a drive system (Abstract) for an aircraft (UAV 100) (Fig. 1; paras. [0013], [0019], [0046]-[0050]), comprising: 
a first energy store (first power source 410, such as a battery, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) for supplying electrical energy (paras. [0106]-[0108], [0154]-[0156]); 
a second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) for supply electrical energy (paras. [0106]-[0108], [0154]-[0156]); 
at least one electric drive (e.g., propulsion unit(s) 106) (Fig. 1; para. [0048]) for supplying drive power for the aircraft (paras. [0046], [0048]-[0050], [0154]-[0156]); and 
an energy distribution unit (power controller 450) (Fig. 4; paras. [0045], [0058], [0106]-[0108], [0154]-[0156]) for transmitting the supplied electrical energy of the first energy 
wherein the energy distribution unit (power controller 450) (Fig. 4; paras. [0045], [0058], [0106]-[0108], [0154]-[0156]) is configured to charge the second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) using a first portion of the energy (paras. [0019], [0106], [0107]) supplied by the first energy store (first power source 410, such as a battery, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) and at the same time to transmit a second portion of the energy (paras. [0019], [0106], [0107]) supplied by the first energy store (first power source 410, such as a battery, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) to the at least one electric drive (e.g., propulsion unit(s) 106) (Fig. 1; para. [0048]), in order to supply the drive power for the aircraft (paras. [0046], [0048]-[0050], [0154]-[0156]).
Regarding claim 2, Wang discloses the drive system according to claim 1 (see above).  Furthermore, Wang discloses a drive system a drive system (Abstract) for an aircraft (UAV 100) (Fig. 1; paras. [0013], [0019], [0046]-[0050]) wherein the energy distribution unit (power controller 450) (Fig. 4; paras. [0045], [0058], [0106]-[0108], [0154]-[0156]) is configured to transmit the supplied electrical energy of the second energy store (second power source 420, such as a supercapacitor/ultracapacitor, 
Regarding claim 3, Wang discloses the drive system according to claim 2 (see above).  Furthermore, Wang discloses a drive system a drive system (Abstract) for an aircraft (UAV 100) (Fig. 1; paras. [0013], [0019], [0046]-[0050]) wherein the energy distribution unit (power controller 450) (Fig. 4; paras. [0045], [0058], [0106]-[0108], [0154]-[0156]) is configured to transmit only the supplied electrical energy of the first energy store (first power source 410, such as a battery, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) to the at least one electric drive (e.g., propulsion unit(s) 106) (Fig. 1; para. [0048]) if the power required by the driver undershoots the predefined limiting value (para. [0107]).
Regarding claim 4, Wang discloses the drive system according to claim 1 (see above).  Furthermore, Wang discloses a drive system a drive system (Abstract) for an aircraft (UAV 100) (Fig. 1; paras. [0013], [0019], [0046]-[0050]) wherein the second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) is a supercapacitor (paras. [0106]-[0108]).
Regarding claim 8, Wang discloses the drive system according to claim 1 (see above).  Furthermore, Wang
Regarding claim 9, Wang discloses the drive system according to claim 1 (see above).  Furthermore, Wang disclose the drive system (Abstract) being included in an aircraft (UAV 100) (Fig. 1; paras. [0013], [0019], [0046]-[0050]).
Regarding claim 11, Wang discloses a method for supplying drive power for an aircraft (UAV 100) (Fig. 1; paras. [0013], [0019], [0046]-[0050]), comprising: 
supplying electrical energy from a first energy store (first power source 410, such as a battery, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]); 
supplying electrical energy from a second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]); 
simultaneously transmitting the supplied electrical energy of the first energy store (first power source 410, such as a battery, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) and the supplied electrical energy of the second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) to at least one electric drive (e.g., propulsion unit(s) 106) (Fig. 1; para. [0048]) of the aircraft (UAV 100) (Fig. 1; paras. [0013], [0019], [0046]-[0050]) during a take-off process (i.e., advanced flight mode) (para. [0107]) of the aircraft (UAV 100) (Fig. 1; paras. [0013], [0019], [0046]-[0050]), 
wherein the second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) is at least partially discharged (paras. [0106]-[0108]); 

wherein the charging of the second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) takes place during a cruise flight (i.e., normal flight mode) (para. [0107]) of the aircraft (UAV 100) (Fig. 1; paras. [0013], [0019], [0046]-[0050]).
Regarding claim 12, Wang discloses the method according to claim 11 (see above).  Furthermore, Wang discloses a method further comprising:
simultaneously transmitting the supplied electrical energy of the first energy store (first power source 410, such as a battery, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) and the supplied electrical energy of the second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) to the at least one electric 
wherein the second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) is at least partially discharged (paras. [0106]-[0108]).
Regarding claim 13, Wang discloses the method according to claim 12 (see above).  , further comprising: transmitting the supplied electrical energy of the second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) to the at least one electric drive (e.g., propulsion unit(s) 106) (Fig. 1; para. [0048]) of the aircraft (UAV 100) (Fig. 1; paras. [0013], [0019], [0046]-[0050]) exclusively (i.e., by not having advanced flight modes except during take-off process and landing process) during the take-off process and the landing process (i.e., advanced flight mode) (para. [0107]) of the aircraft (UAV 100) (Fig. 1; paras. [0013], [0019], [0046]-[0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. Pat. Pub. No. 2017/0031404 to Yamamoto et al. (“Yamamoto”).
Regarding claim 5, Wang discloses the drive system according to claim 1 (see above).  Furthermore, Wang discloses that the first energy store (first power source 410, such as a battery, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) is a battery (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]).  However, Wang does not disclose that the battery has a battery cell module with a multiplicity of bundles of battery cells connected in series, and wherein the multiplicity of bundles are each connected in parallel with one another.  Nevertheless, batteries having battery cell modules with a multiplicity of battery cells connected in series and a multiplicity of bundles each connected in parallel with one another is quite well-known in the art.  Yamamoto teaches a battery that has a battery cell module with a multiplicity of bundles (battery board(s) 11) (Fig. 2; para. [0031]) of battery cells (battery Wang with the battery having a parallel-connected multiplicity of bundles of series-connected battery cells taught in Yamamoto, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, Wang in view of Yamamoto teaches the drive system according to claim 5 (see above).  Furthermore, Yamamoto teaches a battery with a model that judges a failure probability of the battery cells (para. [0070]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system taught by Wang in view of Yamamoto to make the electrical energy which is supplied by the second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Wang at Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) dependent on a failure probability of individual bundles of the multiplicity of bundles (based on the failure probability model taught in Yamamoto (para. [0070]) in order to be prepared for expected failures of the battery(ies) and to adjust the energy supplied by the supercapacitor in order to build a redundant power supply system that can keep the aircraft from crashing during such a failure.  Moreover, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the drive system taught by Wang in view of Yamamoto to make the electrical energy which is supplied by the second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Wang at Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) dependent on a failure probability of individual bundles of the multiplicity of bundles Yamamoto (para. [0070]), since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
Regarding claim 7, Wang discloses the drive system according to claim 1 (see above).  Furthermore, Wang discloses a drive system a drive system (Abstract) for an aircraft (UAV 100) (Fig. 1; paras. [0013], [0019], [0046]-[0050]) wherein a ratio of a quotient of the power density to the energy density of the second energy store (second power source 420, such as a supercapacitor/ultracapacitor, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) and of a quotient of the power density to the energy density of the first energy store (first power source 410, such as a battery, of hybrid power system 102) (Abstract; Figs. 1, 4; paras. [0058]-[0063], [0067], [0099], [0106]-[0108], [0154]-[0156]) is at least 30 (para. [0062], [0063], [0067]).  To the extent that Applicant may argue that Wang fails to disclose the ratio of a quotient of the power density to the energy density of the supercapacitor and a quotient of the power density to the energy density of the battery(ies) is at least 30, it would have been obvious to modify Wang to design the drive system to include supercapacitors and batteries with a power density to energy density ratio of at least 30, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of U.S. Pat. Pub. No. 2021/0188130 to Kunzwa
Regarding claim 10, Wang discloses the aircraft according to claim 9 (see above).  However, Wang does not disclose that the aircraft is a manned aircraft.  Nevertheless, both manned and unmanned aircraft are known that utilize hybrid power systems for propulsion.  Kunzwa teaches a hybrid power system (Abstract) for either an unmanned or manned vehicle (para. [0187]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft disclosed in Wang to be a manned vehicle as taught in Kunzwa, since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395-97 (2007). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAUDE J BROWN whose telephone number is (571)270-5924.  The examiner can normally be reached on Mon-Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/CLAUDE J BROWN/Primary Examiner, Art Unit 3643